82255: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13321: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82255


Short Caption:BELCHER (KEVIN) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR192439Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/16/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantKevin Antwone BelcherOrrin J.H. Johnson
							(Orrin Johnson Law)
						


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/23/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


12/23/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


12/23/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-46297




12/30/2020Notice of Appeal DocumentsFiled SEALED District Court Minutes.  (SC)


01/05/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/19/20, 10/20/20, 10/21/20, 10/22/20, 10/23/20, 12/10/20.  To Court Reporter: Litigation Services. (SC)21-00276




01/12/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-00965




02/09/2021TranscriptFiled Notice from Court Reporter.  Nicole J. Hansen stating that the requested transcripts were delivered.  Dates of transcripts: 10/20/20. (SC)21-03918




02/09/2021TranscriptFiled Notice from Court Reporter. Nicole J. Hansen stating that the requested transcripts were delivered.  Dates of transcripts: 12/20/20. (SC)21-03921




03/09/2021TranscriptFiled Notice from Court Reporter.  Corrie L. Wolden stating that the requested transcripts were delivered.  Dates of transcripts: 02/15/21. (SC)21-06859




03/15/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/03/19, 01/09/20, 10/14/20 and 10/16/20. To Court Reporter: Litigation Services.  (SC)21-07452




03/17/2021Notice/IncomingFiled Filed Notice Regarding Transcripts (Mia Mezzetti-Omler, Litigation Services). (SC)21-07690




03/17/2021TranscriptFiled Notice from Court Reporter. Christina Amundson stating that the requested transcripts were delivered.  Dates of transcripts: 01/09/20. (SC)21-07711




03/31/2021TranscriptFiled Notice from Court Reporter.  Julie Ann Kernan stating that the requested transcripts were delivered.  Dates of transcripts: 10/21/20. (SC)21-09365




04/07/2021TranscriptFiled Notice from Court Reporter. Lori Urmston stating that the requested transcripts were delivered.  Dates of transcripts: 10/14/20. (SC)21-09971




04/13/2021TranscriptFiled Notice from Court Reporter. Julie Ann Kernan stating that the requested transcripts were delivered.  Dates of transcripts: 10/16/20 and 10/22/20. (SC)21-10720




04/19/2021MotionFiled Stipulation to Enlarge Time to File Opening Brief.  (SC)21-11225




04/23/2021Order/ProceduralFiled Order Granting Motion. Appellant shall have until June 30, 2021, to file and serve the opening brief and appendix.  (SC)21-11718




06/30/2021BriefFiled Appellant's Opening Brief. (SC)21-18789




06/30/2021MotionFiled Appellant's Motion to Transmit the Trial Exhibits and Presentence Investigation Report to this Court. (SC)21-18792




06/30/2021AppendixFiled Appellant's Appendix - Volume 1. (SC)21-18793




06/30/2021AppendixFiled Appellant's Appendix - Volume 2. (SC)21-18794




06/30/2021AppendixFiled Appellant's Appendix - Volume 3. (SC)21-18795




06/30/2021AppendixFiled Appellant's Appendix - Volume 4. (SC)21-18796




06/30/2021AppendixFiled Appellant's Appendix - Volume 5. (SC)21-18798




06/30/2021AppendixFiled Appellant's Appendix - Volume 6. (SC)21-18800




06/30/2021MotionFiled Appellant's Motion and Request to File Appendix Volume 7 Under Seal. (SC)21-18847




07/08/2021Order/ProceduralFiled Order.  Appellant has filed a motion to direct transmission of the presentence investigation report and all the trial exhibits to this court, and a motion to file volume 7 of the appendix under seal.  The district court clerk shall have 14 days from the date of this order to transmit to the clerk of this court a copy of the presentence investigation report in a sealed envelope.  The motion to transmit the exhibits is denied without prejudice.  The clerk of this court shall file volume 7 of the appendix, received on June 30, 2021, under seal.  (SC)21-19587




07/08/2021AppendixFiled SEALED Appellant's Appendix - Volume 7.  (SC)


07/20/2021Notice of Appeal DocumentsFiled Presentence Investigation Report (SEALED). (SC)


07/29/2021Notice/IncomingFiled Notice of Appearance (Marilee Cate, Appellate Deputy District Attorney as counsel for Respondent). (SC)21-22098




07/29/2021MotionFiled Respondent's Motion/Stipulation for Enlargement of Time (Answering Brief). (SC)21-22099




07/30/2021MotionFiled Appellant's Motion for Leave to File Video Recording (Under Seal). (SC)21-22127




07/30/2021MotionFiled Appellant's Motion and Request to File Appendix Volume 8 Under Seal. (SC)21-22130




08/20/2021Order/ProceduralFiled Order.  Appellant has filed a motion requesting permission to file a video exhibit under seal.  The clerk of the district court shall have 14 days from the date of this order to transmit to this court trial Exhibit 122 described as "Snap Chat video depicting SM and Defendant."  Upon receipt of this exhibit, the clerk of this court shall file it under seal.  The clerk of this court shall return, unfiled the exhibit received on July 30, 2021.  The clerk of this court shall file volume 8 of the appendix, received on July 30, 2021, under seal.  Respondent shall have until August 30, 2021, to file and serve the answering brief.  (SC)21-24354




08/20/2021AppendixFiled Appellant's Appendix - Volume 8.  (FILED UNDER SEAL PER ORDER 8/20/21).  (SC)


08/27/2021MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)21-25060




08/31/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until September 7, 2021, to file and serve the answering brief.  (SC)21-25368




09/07/2021BriefFiled Respondent's Answering Brief. (SC)21-25958




10/05/2021BriefFiled Appellant's Reply to Respondent's Answering Brief. (SC)21-28509




10/05/2021Case Status UpdateBriefing Completed/To Screening. (SC)


02/16/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-05200




04/27/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED." NNP22 - AS/EC/KP. (SC)22-13321





Combined Case View